In related child support proceedings, the mother appeals from an order of the Family Court, Kings County (Weinstein, J.), dated November 16, 2011, which denied her objections to so much of an order of the same court (Milsap, S.M.), dated September 7, 2011, as amended September 28, 2011, as, after a hearing, granted the father’s petition to the extent of directing her to pay child support in the sum of $153 biweekly, plus retroactive support in the sum of $4,568 for the period from July 19, 2010, until September 9, 2011, plus 44% of unreimbursed health care expenses.
Ordered that the order dated November 16, 2011, is affirmed, with costs.
Contrary to the mother’s contention, the Support Magistrate properly imputed income to her in granting the father’s petition *565to the extent of directing her to pay child support in the sum of $153 biweekly, plus retroactive support in the sum of $4,568 for the period from July 19, 2010, until September 9, 2011, plus 44% of unreimbursed health care expenses (see Matter of Mongelluzzo v Sondgeroth, 95 AD3d 1332, 1333 [2012]; Chamberlain v Chamberlain, 24 AD3d 589, 594 [2005]; Thoma v Thoma, 21 AD3d 1080, 1081 [2005]).
The mother’s remaining contentions are either without merit or not properly before this Court. Dillon, J.P., Roman, Miller and Hinds-Radix, JJ., concur.